Per Curiam.

The issue presented for our determination is whether writs of mandamus should issue compelling the Allen County Commissioners, the Tuscarawas County Commissioners, and the Auglaize County Commissioners (hereinafter “the appellees”) to make additional appropriations for their respective public assistance funds. Whether the writs should issue in these cases depends on the meaning to be given to the word “balance,” as it is used in R.C. 5101.161. For the reasons that follow, we hold that the complaints for the writ of mandamus were properly dismissed by the courts below.2
In relevant part, R.C. 5101.161 reads as follows:
“Prior to December sixteenth, annually, the department of human services shall certify to the board of county commissioners of each county the amount estimated by the department to be needed in the following calendar year to meet the county share, as defined in section 5101.16 of the Revised Code, of expenditures for aid, health care, and administration under Chapters 5107. and 5113. of the Revised Code. At the beginning of the fiscal year the board of county commissioners shall appropriate the amount certified by the department, reduced or increased by the amount of the balance or deficit in the public assistance fund at the end of the fiscal year. ” (Emphasis added.)
The appellants argue that the word “balance,” as it is used in the statute, should be construed to mean “adjusted balance.” By “adjusted balance,” the appellants mean the balance in the public assistance funds as adjusted by the department to compensate for any state and federal under- or overad-vances to the county funds during the previous fiscal year. Under this interpretation, the appellees were not entitled to offset the entire amounts remaining in their public assistance funds against the amounts the department certified they should appropriate for 1985.
*27The appellees, however, contend that the word “balance” should be given its plain meaning. Under this interpretation, the appellees were entitled to reduce the amount of appropriations certified to them by the department by the amounts remaining in their public assistance funds from 1984.
The word “balance” is not defined by the Revised Code. In State v. Dorso (1983), 4 Ohio St. 3d 60, 62, 4 OBR 150, 152, 446 N.E. 2d 449, 551, this court stated that “any item left undefined by statute is to be accorded its common, everyday meaning.” In Eastman v. State (1936), 131 Ohio St. 1, 5 O.O. 248, 1 N.E. 2d 140, paragraph five of the syllabus, we held as follows: “Words in common use will be construed in their ordinary acceptation and significance and with the meaning commonly attributed to them.” The Revised Code itself provides that the terms used in its statutes “shall be read in context and construed according to the rules of grammar and common usage.” R.C. 1.42.
As it is commonly used, the word “balance” means “the difference between the sum of debit entries minus the sum of credit entries in an account,” or, more simply, “what remains or is left over.” Black’s Law Dictionary (5 Ed. 1979) 130. See, also, Holmes v. Holmes (1964), 65 Wash. 2d 230, 235, 396 P. 2d 633, 635; Redman v. Evans (1947), 184 Tenn. 404, 411, 199 S.W. 2d 115, 118; and Commercial Discount Co. v. Holland (1930), 107 Cal. App. 83, 87, 289 P. 906, 908. When the word “balance” is used in this context, it is clear that the statute allowed the appellees to offset their share of appropriations for 1985 with the remaining balances of their public assistance funds from the previous fiscal year.
The appellants argue that we should apply the in pari materia rule of construction in interpreting the statute’s use of the word “balance.” The appellants contend that when R.C. 5101.16 and 5101.161 are construed together, it becomes apparent that the legislature meant to say “adjusted balance” instead of just “balance” when it enacted R.C. 5101.161. However, it is a cardinal rule of construction that where a statute is clear and unambiguous, there is “no occasion to resort to the other means of interpretation.” Singluff v. Weaver (1902), 66 Ohio St. 621, 64 N.E. 574, paragraph two of the syllabus. An “unambiguous statute is to be applied, not interpreted.” Sears v. Weimer (1944), 143 Ohio St. 312, 28 O.O. 270, 55 N.E. 2d 413, paragraph five of the syllabus. It is only where there is some doubt as to the meaning or ambiguity in the language of a statute that the rules of construction may be employed. Sing-luff, supra, paragraph one of the syllabus. This is true even if extraneous circumstances show that the legislature intended to enact a statute different from that which it did enact. D. T. Woodbury & Co. v. Berry (1869), 18 Ohio St. 456, paragraph one of the syllabus.
Furthermore, if we were to adopt the appellants’ argument, we would in effect be adding the word “adjusted” to the statute. This we cannot do. As we stated in Columbus-Suburban Coach Lines v. Pub. Util. Comm. (1969), 20 Ohio St. 2d 125, 127, 49 O.O. 2d 445, 446, 254 N.E. 2d 8, 9: “In determining legislative intent it is the duty of this court to give effect to the words used, not to delete words used or insert words not used.” See, also, Wachendorf v. Shaver (1948), 149 Ohio St. 231, 36 O.O. 554, 78 N.E. 2d 370, paragraph five of the syllabus.
Since we find the language of R.C. 5101.161 and its use of the word “balance” to be clear and unambiguous, our inquiry stops here. While *28the in pari materia rule of construction is an acknowledged aid in the interpretation of statutes, its use is limited to those situations where some doubt or ambiguity exists in the wording of a statute. Hough v. Dayton Mfg. Co. (1902), 66 Ohio St. 427, 434, 64 N.E. 521, 523. Although we are sympathetic to the appellants’ claim that the legislature intended to write “adjusted balance,” we are bound to adhere strictly to the language of the statute.. Any incongruity between the legislature’s intent and the language of R.C. 5101.161 should be resolved by the legislature, rather than the courts.3
We now turn to the question of whether we should grant the writs requested by the appellants. Generally, a writ of mandamus may issue only if there is a clear legal duty to perform the acts sought by the relator. State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141, 40 O.O. 2d 141, 228 N.E. 2d 631, paragraph one of the syllabus. In the cases at bar, the appellants have not demonstrated that the appellees have a clear legal duty under R.C. 5101.161 to make additional appropriations for their respective public assistance funds. Consequently, we hold that the courts below properly dismissed the complaints for writs of mandamus in case Nos. 86-477, 86-676 and 86-911, and affirm the judgments of each of the courts of appeals below.

Judgments affirmed.

Moyer, C.J., Sweeney, Locher, Douglas and H. Brown, JJ., concur.
Holmes and Wright, JJ., dissent.

 In case No. 86-676, the appellants additionally raise the issue of whether the Court of Common Pleas of Tuscarawas County had the subject-matter jurisdiction to issue an injunction against a state agency (the department), requiring the payment of funds from the state treasury. The injunction in question is no longer in force, having expired upon the resolution of the case by the trial court, and the issue of its propriety is therefore moot. See Miner v. Witt (1910), 82 Ohio St. 237, 92 N.E. 21. Accordingly, we decline to address the issue in this particular case.


 R.C. 5101.161 was recently amended by the legislature so that it now reads “adjusted balance” in the place of “balance.” This, of course, has no effect on our decision herein, since we are bound to interpret the statute as it was written when the facts of these cases took place. All references to R.C. 5101.161 as they appear herein are to the statute as amended effective January 1, 1974. The effective date of the recently amended statute is November 27, 1985.